— In a paternity proceeding, the appeal is from an order of the Family Court, Suffolk County (Snellenburg, J.), entered March 8, 1985, which denied the appellant’s motion to set aside an order of filiation of the same court, entered October 6, 1982, and an order of support of the same court, entered April 26, 1983.
Order affirmed, with costs.
While disposition of matters on their merits, especially with regard to filiation and support is preferable (Lucas v Lucas, 109 AD2d 781), it is a matter of discretion for the court to *669determine whether an order made on default should be vacated (Lewis v Bendet, 81 AD2d 856). In the case at bar, the Family Court did not abuse its discretion in denying the appellant’s motion, especially in view of his multiple defaults, the pattern of delay without excuse (see, Charbonneau Custom Logging v Belanger, 111 AD2d 583), the issuance of five warrants for his arrest and an order of commitment, and submission of an affidavit of merits which we deem conclusory and insufficient (see, Amity Plumbing & Heating Supply Corp. v Zito Plumbing & Heating Corp., 110 AD2d 863, 864). Brown, J. P., Weinstein, Niehoff and Spatt, JJ., concur.